129 F.3d 128
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Lawrence RAMIREZ, Defendant-Appellant.
Nos. 96-10437, 97-10009.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Filed Oct. 23, 1997.

Appeal from the United States District Court for the Eastern District of California
Before:  THOMPSON, T.G. NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Oliver W. Wanger, District Judge, Presiding


3
Lawrence Ramirez appeals his guilty plea conviction and 105-month sentence imposed for possession of contraband in a prison in violation of 18 U.S.C. § 1791.  Ramirez also appeals the district court's prejudgment dismissal of his motion to dismiss the indictment on double jeopardy grounds.  Pursuant to Anders v. California, 386 U.S. 738 (1967), Ramirez's attorney has filed a brief stating that he finds no meritorious issues for review.  Counsel has also filed a motion to withdraw as counsel of record.  Ramirez has not filed a supplemental brief.


4
The only potential issue is whether Ramirez waived his right to appeal the district court's denial of his motion to dismiss the indictment on double jeopardy grounds.


5
Rule 11 permits a defendant to plead guilty while reserving the right to appeal adverse determinations of specific pretrial motions.  See Fed.R.Crim.P. 11(a)(2).  We strictly construe Rule 11(a)(2), which requires that the right to appeal a specific pretrial motion be reserved in writing with the approval of the court and the consent of the government.  See United States v. Cortez, 973 F.2d 764, 766 (9th Cir.1992).  Because Ramirez's guilty plea neither reserved in writing the right to appeal the denial of his motion to dismiss the indictment nor did the government or district court approve such a plea, his right to appeal on double jeopardy grounds is waived.  See Fed.R.Crim.P. 11(a)(2);  Cortez, 973 F.2d at 766.


6
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no further issues for review.  Accordingly, counsel's motion to withdraw is GRANTED, and the district court judgment is AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3